Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12

                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Theodore                                                         Lisa
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Thomas                                                           Ann
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Harper                                                           Harper
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-9557                                                      xxx-xx-7567
     Individual Taxpayer
     Identification number
     (ITIN)




                    21-20079-dob            Doc 1         Filed 01/27/21          Entered 01/27/21 12:00:09                      Page 1 of 19
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Debtor 1   Theodore Thomas Harper
Debtor 2   Lisa Ann Harper                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 3371 Mertz Rd
                                 Caro, MI 48723
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Tuscola
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




                  21-20079-dob            Doc 1        Filed 01/27/21            Entered 01/27/21 12:00:09                 Page 2 of 19
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Debtor 1    Theodore Thomas Harper
Debtor 2    Lisa Ann Harper                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12

                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District    EDMI-Bay City                 When     11/05/18               Case number      18-22106
                                              District    EDMI-Bay City                 When     1/25/17                Case number      16-20847
                                              District    See Attachment                When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




                 21-20079-dob              Doc 1         Filed 01/27/21            Entered 01/27/21 12:00:09                    Page 3 of 19
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1    Theodore Thomas Harper
Debtor 2    Lisa Ann Harper                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                      Yes.      I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                                I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.      I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




                  21-20079-dob               Doc 1      Filed 01/27/21              Entered 01/27/21 12:00:09                   Page 4 of 19
Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Debtor 1    Theodore Thomas Harper
Debtor 2    Lisa Ann Harper                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                  21-20079-dob              Doc 1         Filed 01/27/21             Entered 01/27/21 12:00:09               Page 5 of 19
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1    Theodore Thomas Harper
Debtor 2    Lisa Ann Harper                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities                                                        $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?                          $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Theodore Thomas Harper                                        /s/ Lisa Ann Harper
                                 Theodore Thomas Harper                                            Lisa Ann Harper
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     January 27, 2021                                  Executed on     January 27, 2021
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




                 21-20079-dob              Doc 1       Filed 01/27/21             Entered 01/27/21 12:00:09                     Page 6 of 19
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Debtor 1   Theodore Thomas Harper
Debtor 2   Lisa Ann Harper                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Melissa DiGiamberdine                                          Date         January 27, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Melissa DiGiamberdine P68198
                                Printed name

                                Tri County Lawyers, P.C.
                                Firm name

                                5080 W. Bristol Road
                                Ste. 4
                                Flint, MI 48507
                                Number, Street, City, State & ZIP Code

                                Contact phone     810-600-1534                               Email address         digilawmi@gmail.com
                                P68198 MI
                                Bar number & State




                 21-20079-dob               Doc 1         Filed 01/27/21        Entered 01/27/21 12:00:09                      Page 7 of 19
Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Debtor 1         Theodore Thomas Harper
Debtor 2         Lisa Ann Harper                                                                    Case number (if known)


Fill in this information to identify your case:

Debtor 1               Theodore Thomas Harper
                       First Name                 Middle Name             Last Name

Debtor 2               Lisa Ann Harper
(Spouse if, filing)    First Name                 Middle Name             Last Name


United States Bankruptcy Court for the:    EASTERN DISTRICT OF MICHIGAN

Case number
(if known)                                                                                                                   Check if this is an
                                                                                                                             amended filing



                                                     FORM 101. VOLUNTARY PETITION
                                                   Prior Bankruptcy Cases Filed Attachment

District                                                             Case Number                         Date Filed
EDMI-Bay City                                                        18-22106                            11/05/18
EDMI-Bay City                                                        16-20847                            1/25/17
EDMI-Bay City                                                        16-20847                            5/04/16




                      21-20079-dob        Doc 1          Filed 01/27/21       Entered 01/27/21 12:00:09                  Page 8 of 19
Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                             page 8
                                                                   United States Bankruptcy Court
                                                                            Eastern District of Michigan
            Theodore Thomas Harper
 In re      Lisa Ann Harper                                                                                                                      Case No.
                                                                                                    Debtor(s)                                    Chapter       13


                                                               STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                  PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [X]          FLAT FEE
             A.           For legal services rendered in contemplation of and in connection with this case,
                          exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              3,500.00
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .                    400.00
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         3,100.00
            [ ]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

             B.           The undersigned shall bill against the retainer at an hourly rate of $ . [Or attach firm hourly rate schedule.] Debtor(s) have
                          agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     0.00      of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:

5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     In a Chapter13 proceeding, Pre-confirmation: our office may, at our discretion, file a fee application for
                     pre-confirmation matters if we believe the $3,500 fee has been exceeded.
                     In a Chapter 13 proceeding, Post-Confirmation: All services rendered post-confirmation shall be billed at the
                     hourly rate of $300.00 per hour plus actual costs and expenses. Such fees, costs, and expenses shall be
                     submitted for Court approval by fee application and shall be paid by the Chapter 13 Trustee as an
                     administrative expense of the case through the Debtor's Chapter 13 Plan or per order of the court.
                     If Debtor is covered under Hyatt Legal Services said attorney fees shall be paid by Hyatt Legal Services. If
                     Debtor is no longer covered under Hyatt Legal Services, Debtor shall pay all post-petition attorney fees
                     through the Chapter 13 Plan, subject to court approval.
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                  21-20079-dob                   Doc 1            Filed 01/27/21                     Entered 01/27/21 12:00:09                                 Page 9 of 19
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:        January 27, 2021                                                            /s/ Melissa DiGiamberdine
                                                                                           Attorney for the Debtor(s)
                                                                                           Melissa DiGiamberdine
                                                                                           Tri County Lawyers, P.C.
                                                                                           5080 W. Bristol Road
                                                                                           Ste. 4
                                                                                           Flint, MI 48507
                                                                                           810-600-1534
                                                                                           digilawmi@gmail.com
                                                                                           P68198 MI

 Agreed:       /s/ Theodore Thomas Harper                                                  /s/ Lisa Ann Harper
               Theodore Thomas Harper                                                      Lisa Ann Harper
               Debtor                                                                      Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               21-20079-dob                  Doc 1           Filed 01/27/21   Entered 01/27/21 12:00:09              Page 10 of 19
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
            Theodore Thomas Harper
 In re      Lisa Ann Harper                                                                          Case No.
                                                                                  Debtor(s)          Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: January 27, 2021                                                /s/ Theodore Thomas Harper
                                                                       Theodore Thomas Harper
                                                                       Signature of Debtor

 Date: January 27, 2021                                                /s/ Lisa Ann Harper
                                                                       Lisa Ann Harper
                                                                       Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               21-20079-dob                  Doc 1           Filed 01/27/21       Entered 01/27/21 12:00:09     Page 11 of 19
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Internal Revenue Service
                       Centralized Insolvency Operation
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346


                       State of Michigan
                       Dept of Treasury, Collection Div
                       PO Box 30199
                       Lansing, MI 48909


                       Advance America
                       3316 S. Dort Highway
                       Flint, MI 48507


                       AES/Educational Loans
                       Attn: Bankruptcy
                       Po Box 2461
                       Harrisburg, PA 17105


                       Affirm, Inc.
                       Attn: Bankruptcy
                       Po Box 720
                       San Francisco, CA 94104


                       AmeriCredit/GM Financial
                       Attn: Bankruptcy
                       Po Box 183853
                       Arlington, TX 76096


                       Amerimark Premier
                       PO Box 2845
                       Monroe, WI 53566-8045


                       Approved Cash Advance
                       1047 Summit Street
                       Lapeer, MI 48446


                       AT&T
                       5020 Ash Grove Road
                       Springfield, IL 62711


                       Audit Systems Incorporated
                       3696 Ulmerton Road
                       Suite 200
                       Clearwater, FL 33762


    21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 12 of 19
                   Big Picture Loans
                   E 23970
                   Pow Wow Trail
                   Watersmeet, MI 49969


                   Birchland Market
                   1251 1st St Ave
                   Chippewa Falls, WI 54729


                   Bristol West Insurance Services, Inc. of
                   PO Box 371329
                   Pittsburgh, PA 15250-7329


                   BYL Collections
                   P.O. Box 569
                   Malvern, PA 19355


                   Caine & Weiner
                   12005 Ford Road, Suite 300
                   Dallas, TX 75234


                   Capital Community Bank
                   3280 N. University
                   Provo, UT 84604


                   Capital One
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130


                   Comenity/Simply Be
                   Attn: Bankruptcy
                   Po Box 182125
                   Columbus, OH 43218


                   Comenitybank/Meijer
                   Attn: Bankruptcy
                   Po Box 182273
                   Columbus, OH 43218


                   Comenitybank/William & Sonoma
                   Attn: Bankruptcy Dept
                   Po Box 182125
                   Columbus, OH 43218



21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 13 of 19
                   Continental Finance Company
                   Attn: Bankruptcy
                   Po Box 8099
                   Newark, DE 19714


                   Credit Acceptance
                   Attn: Bankruptcy
                   25505 West 12 Mile Road Ste 3000
                   Southfield, MI 48034


                   Credit Collection Services
                   Two Wells Ave
                   Newton Center, MA 02459


                   Credit One Bank
                   Attn: Bankruptcy Department
                   Po Box 98873
                   Las Vegas, NV 89193


                   Discover Financial
                   Attn: Bankruptcy
                   Po Box 3025
                   New Albany, OH 43054


                   Dish Network
                   Dept 0063
                   Palatine, IL 60055-0063


                   Dort Financial Credit Union
                   Attn: Bankruptcy
                   Po Box 1635
                   Flint, MI 48501


                   DTE Energy
                   One Eergy Plaza
                   Detroit, MI 48226


                   Fifth & Glam
                   P.O. Box 2849
                   Monroe, WI 53566-8049


                   Fingerhut
                   Attn: Bankruptcy
                   6250 Ridgewood Road
                   Saint Cloud, MN 56303


21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 14 of 19
                   First Premier Bank
                   Attn: Bankruptcy
                   Po Box 5524
                   Sioux Falls, SD 57117


                   First Savings Bank
                   Attn: Bankruptcy
                   Po Box 5019
                   Sioux Falls, SD 57117


                   First Savings Bank/Blaze
                   Attn: Bankruptcy
                   Po Box 5096
                   Sioux Falls, SD 57117


                   Fortiva
                   Attn: Bankruptcy
                   Po Box 105555
                   Atlanta, GA 30348


                   Genesis Bc/Celtic Bank
                   Attn: Bankruptcy
                   Po Box 4477
                   Beaverton, OR 97076


                   Genesis FS Card Services
                   Attn: Bankruptcy
                   Po Box 4477
                   Beaverton, OR 97076


                   Gettington Account Services
                   PO Box 70281
                   Saint Cloud, MN 56395-1500


                   H E Stack Agency, Inc.
                   PO Box 45710
                   Madison, WI 53744-5710


                   Hughes Network Systems, LLC
                   PO Box 96874
                   Chicago, IL 60693-6874


                   K. Jordan
                   PO Box 2809
                   Monroe, WI 53566-8009


21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 15 of 19
                   Lapeer County Bank & Trust
                   83 W. Nepessing
                   PO Box 660
                   Lapeer, MI 48446


                   LJ Ross Associates, INc
                   P.O. Box 6099
                   Jackson, MI 49204


                   Mason Easy Pay
                   P.O. Box 2808
                   Monroe, WI 53566-8008


                   Masseys
                   P.O. Box 2822
                   Monroe, WI 53566


                   Mayville St
                   Po Box 650
                   Mayville, MI 48744


                   Mayvle Bk
                   Po Box 650
                   Mayville, MI 48744


                   Michigan Dep't of Treasury
                   Collection/Bankruptcy Unit
                   POB 30168
                   Lansing, MI 48909


                   Michigan Guaranty Agency c/o ECMC
                   PO Box 16358
                   Saint Paul, MN 55116


                   Miles Kimball
                   PO Box 2860
                   Monroe, WI 53566-8060


                   Navient
                   Attn: Bankruptcy
                   Po Box 9640
                   Wilkes Barre, PA 18773




21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 16 of 19
                   North Shore Agency Inc
                   751 Summa Ave
                   Westbury, NY 11590


                   Penn Credit Corp
                   2800 Commerce Drive
                   Harrisburg, PA 17110


                   Plain Green Loan
                   93 Mach Road, Suite 600
                   Big Sandy, MT 59520


                   Quantum3 Group
                   P.O. Box 2489
                   Kirkland, WA 98083


                   Reflex
                   PO Box 6812
                   Carol Stream, IL 60197


                   robert swick
                   744 S. Hooper
                   Caro, MI 48723


                   Santander Consumer USA
                   P.O. Box 961245
                   Fort Worth, TX 76161


                   Southwest Credit
                   4120 International PKWY, Ste 1100
                   Carrollton, TX 75007-1958


                   Stoneberry
                   P.O. Box 2820
                   Monroe, WI 53566-8020


                   Synchrony Bank/ JC Penneys
                   Attn: Bankruptcy
                   Po Box 965064
                   Orlando, FL 32896


                   Synchrony Bank/ Old Navy
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896

21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 17 of 19
                   Synchrony Bank/Walmart
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Tbom/atls/aspire
                   Attn: Bankruptcy
                   Po Box 105555
                   Atlanta, GA 30348


                   TCF Bank
                   567 E. Genesee Street
                   Lapeer, MI 48446


                   The Bank of Missouri
                   5109 S. Broad Band Lane
                   Sioux Falls, SD 57109


                   Thumb Cellular
                   P.O. Box 650
                   Pigeon, MI 48755-0650


                   Total Visa/The Bank of Missouri
                   Attn: Bankruptcy
                   Po Box 85710
                   Sioux Falls, SD 57118


                   Transworld System
                   5880 Commerce Blvd
                   Rohnert Park, CA 94928


                   TRS Recovery Dept
                   PO Box 4857
                   Houston, TX 77210


                   Village of Mayville
                   PO Box 219
                   6043 Fulton Street
                   Mayville, MI 48744


                   Webbank/Gettington
                   Attn: Bankruptcy
                   6250 Ridgewood Road
                   Saint Cloud, MN 56303



21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 18 of 19
                   Zebit Inc
                   9530 Town Center Drive, Ste 200
                   San Diego, CA 92121




21-20079-dob   Doc 1   Filed 01/27/21   Entered 01/27/21 12:00:09   Page 19 of 19
